Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 as being anticipated by Wie 20150110011

1. A terminal (Wie: fig. 2, unit 201) comprising: 
a receiver configured to: receive information indicating allocation information used for communication with base station from among a plurality of pieces of allocation information, each of the plurality of pieces of allocation information indicating a combination of resources for time division duplex (TDD) of uplink (UL) or downlink (DL) configuration at a predetermined (Wie: fig. 1, 8-27 [0112-148] - the UE would receive over a first frequency a first configuration message which includes at least but not limited to an uplink configuration for a first subframe of a first radio frame and a downlink configuration for a second subframe of the first radio frame), and 
receive control information indicating cancelation of transmission of a first downlink signal (Wie: fig. 1, 8-27 [0112-148] - the base station could decide to turn off one or more subframes when the current data traffic is very low volume or nearly non-existent. In step S1003, the base station would send a signaling message to one or more UEs to notify the dormant operation status including the one or more subframes which would be set to dormant), and 
a processor configured to control so as not to perform a reception process in response to the received control information (Wie: fig. 1, 8-27 [0112-148] - In step S1004, upon receiving the signaling message to the one or more UEs to notify the dormant operation status, the one or more UEs would enter a power saving mode (i.e. the dormant operation). During the power saving mode, the one or more UEs may actively uplink and downlink data in dormant subframes).

2. The terminal according to claim 1, wherein the receiver receives allocation information allocated for two or more predetermined intervals (Wie: fig. 7 [0099]).

3. The terminal according to claim 2, wherein each of the two or more predetermined intervals correspond to one of a predetermined number of subframes (Wie: fig. 6-7 [0099]).

(Wie: fig. 10 [0116]).

5. The terminal according to claim 1, wherein a plurality of pieces of allocation information including first allocation information, second allocation information, and third allocation information, the first allocation information does not included UL period at the predetermined interval, the second allocation information does not included DL period at the predetermined interval, the third allocation information does not included the UL period and the DL period at the predetermined interval (Wie: fig. 1, 11).

6. The terminal according to claim 1, wherein the control information indicates that the transmission of first downlink signal using a first resource is canceled, and the receiver receives the first downlink signal via a second resource different from the first resource (Wie: fig. 1, 8-27 [0112-148]).

7. The terminal according to claim 1, wherein the receiver receives change information for changing an allocation ratio of resources of uplink and downlink signals (Wie: fig. 1, 8-27 [0112-148]).

Regarding claims 8-15, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “Terminal” and the wordings of the claims were interchanged within the claim itself or some of the claims were 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415